DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2.	Acknowledgment is made of Continuing Data: This application has PRO 62/994,763 filed 03/25/2020.
3.	Claims filed 03/24/2021 have been acknowledged.  Claims 1-20 are pending in the application.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim(s) 1 and 12 and state: “... which may call” The claimed limitations are unclear and confusing when elements of the claims such as “may” do not represent whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).  Appropriate correction is needed.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-2, 4-13 and 15-20 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 102(a)(1) as being anticipated by Toper et al. (Pub. No. US 2018/0364994 A1; hereinafter referred to as Toper).

As per claim 1, Toper discloses a method for generating compilable code for a computer program from dynamic language code, comprising: 
		receiving a computer program comprising code in a dynamic language, wherein the code comprises a plurality of dynamic instructions (See paragraph [0026] – dynamic language); for each dynamic instruction within the code: identifying all function calls within the code which may call the dynamic instruction; generating a super slice callgraph for the identified function calls (See paragraphs [0018, [0032], [0042-0043] and Fig. 2 – identifies function calls), wherein the super slice callgraph is a callgraph of the identified function calls extended to include dependency relationships comprising variables and static variables within time constraints (See paragraphs [0028], [0030], [0033][0037] – dynamic and static analysis, variables and time constraints), ; and generating a set of slices for the dynamic instruction; compiling and executing each super slice callgraph to identify one or more values for each dynamic instruction (See Fig. 2 – compiling and executing); and updating the computer program such that each of at least a subset of the dynamic instructions is replaced with machine code instructions based on the corresponding values (See paragraph [0080] – replaces with machine code).

As per claim 2, Toper discloses the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), further comprising: for each dynamic instruction within the code: extracting the set of slices for the dynamic instruction, wherein extracting the set of slices comprises: generating a versioned dependency graph (VDG) for the dynamic instruction and the super slice callgraph, wherein the VDG represents a dependency path based on a plurality of dependencies for the dynamic instruction (See abstract – constructing VDG representing path).

As per claim 4, Toper discloses the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein the plurality of dynamic instructions comprises at least one or more dynamically called methods, one or more dynamically called functions, or a combination thereof (See paragraph [0018] – dependencies).

As per claim 5, Toper discloses the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein compilation and approximate execution of each slice is performed with a dynamic-compilation-based machine (See paragraph [0091] – dynamic compilation).

As per claim 6, Toper discloses the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein compiling and executing each slice to identify one or more values for each dynamic instruction comprises: concurrent to executing the slice: receiving and identifying one or more values for each dynamic instruction (See paragraph [0036] – identifying values).

As per claim 7, Toper discloses the method of claim 6 (See claim 6 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), further comprising: determining that one or more dynamic instructions are not compilable and not optimizable based on the slice for a dynamic instruction failing to execute or exceeding a time threshold for execution (See paragraph [0037, 0040] – analysis of values).

the method of claim 6 (See claim 6 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), further comprising: determining that one or more dynamic instructions are not compilable and not optimizable based on the number of values for the one or more dynamic instructions not being estimable or quantifiable beyond a predefined threshold (See paragraph [0040] – values directing optimization and estimations using VDG (metrics/side effects)).

As per claim 9, Toper discloses the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein updating the computer program comprises replacing one or more reflection instructions (See paragraph [0054] – including reflection).

As per claim 10, Toper discloses the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein compiling the computer program comprises additionally optimizing the computer program based on one or more compiler optimization techniques (See paragraph [0030] – optimization techniques/opportunities).

As per claim 11, Toper discloses the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein the computer program comprises one or more elements of self-modifying code (See paragraph [0089] – decision code).

Claims 12-13 and 15-20 are essentially the same as claims 1-2, 4-6 and 9-11, except that they are set forth the claimed invention as a non-transitory computer-readable medium, and they are rejected with the same reasoning as applied hereinabove.

Allowable Subject Matter
9.	Claim(s) 3 and 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record fails to disclose the limitations: " synthesizing the slice based on the dependency path in the generated VDGs; and wherein executing the slice comprises executing all synthesized slices in the same execution pass" as specified by the claim(s).

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
De Smet – Patent No. US 10,871,950 B2; which teaches: Persistent Annotation Of Syntax Graphs For Code Optimization.	
Holton et al. – Pub. No. US 2016/0170725 A1; which teaches: Global Call Control Flow Graph For Optimizing Software Managed Manycore Architectures.	
Mars et al. – Patent No. US 10,223,141 B2; which teaches: Runtime Compiler Environment With Dynamic Co-located Code Execution.
		
Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).
								
Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        03/22/2022.